DETAILED ACTION
This action is a response to communication filed April 7th, 2020.
Claims 1-20 are pending in this application.  
The present application is a 371 entry of PCT/US2018/055595 filed on October 12th, 2018, which claims priority to provisional application no. 62/571,493, field on October 12th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (U.S. Patent Application Publication no. 2017/0150330, hereinafter Kim).

With respect to claim 1, Kim discloses a first apparatus, comprising a processor, a memory, and communication circuitry (paragraph [0062], lines 1-5, M2M device), the first apparatus being connected to a network via its communication circuitry (paragraph [0074]), the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to perform operations comprising:
UE1 transmits the discovery message and UE 2 receives the discovery message), the discovery request being sent in a first protocol (paragraph [0195], UE1 transmits the direct communication data and UE2 receives the direct communication data);
b.    receiving, from the second apparatus, a response to the discovery request (paragraph [0179], exchanged with each other);
c.    adding, to a repository of device information, information regarding the second apparatus, the information regarding the second apparatus being derived from the response to the discovery request (paragraph [0084], lines 1-6, M2M device performs procedures including registration);
d.    selecting, based on a repository of server information and the repository of device information, a third apparatus (paragraph [0085], M2M gateway), wherein the third apparatus is compatible with the second apparatus (paragraph [0088], provides the service to the M2M application);
e.    sending, to the third apparatus, a request message, the request message being sent in a second protocol (paragraph [0089], serves as the proxy device between the M2M device and the network domain and provide the service in connection with other devices); and
f.    receiving, from the third apparatus, a response to the request message, the response to the request message being sent in the second protocol (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claim 2, Kim discloses the first apparatus of Claim 1, wherein the first protocol and the second protocol are service layer protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claim 3, Kim discloses the first apparatus of Claim 2, wherein the response to the discovery request comprises an indication of a server type (paragraph [0087], M2M server).

With respect to claim 4, Kim discloses the first apparatus of Claim 2, wherein the response to the discovery request comprises an identifier of the third apparatus (paragraph [0370]).

With respect to claim 5, Kim discloses the first apparatus of claim 2, wherein the response to the discovery request comprises an indication of a supported service, a supported interface type, or a supported device type (paragraph [0084], management and provisioning).

With respect to claim 6, Kim discloses the first apparatus of claim 2, wherein the instructions further cause the first apparatus to:
a.    receive, from the third apparatus, a server registration request (paragraph [0084], lines 1-6, M2M device performs procedures including registration); and
b.    add, to the repository of server information, information provided in the server registration request (paragraph [0084], lines 1-6, M2M device performs procedures including registration).

With respect to claim 7, Kim discloses the first apparatus of claim 6, wherein the server registration request further comprises an indication of a security protocol, a supported service, or a service territory (paragraph [0084], management and provisioning).

With respect to claim 8, Kim discloses the first apparatus of claim 6, wherein the server registration request further comprises an indication of an availability, a capacity, or a loading (paragraph [0094], Load balancing function).

With respect to claim 9, Kim discloses the first apparatus of claim 2, wherein the instructions further cause the first apparatus to send, to a fourth apparatus via the second protocol, a device registration request, the device registration request comprising an identifier of the second apparatus (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 10 and 17, Kim discloses the first apparatus of claims 2 and 16, wherein the instructions further cause the first apparatus to:
a.    receive, from the second apparatus via the first protocol, a first message, where the first message is intended for a fourth apparatus (paragraph [0179], exchanged with each other);
b.    compose, based on the first message, a second message (paragraph [0179], exchanged with each other); and
c.    send, to the fourth apparatus via the second protocol, the second message (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 11 and 18, Kim discloses the first apparatus of claims 10 and 16, wherein composing the second message comprises translating the first message using a mapping table (paragraph [0103]).

With respect to claim 12, Kim discloses the first apparatus of claim 11, wherein the instructions further cause the first apparatus to provide a web interface whereby a user may adjust the mapping table (paragraph [0471]).

With respect to claims 13 and 19, Kim discloses the first apparatus of claims 10 and 16, wherein composing the second message comprises translating the first message using a protocol unit (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 14 and 20, Kim discloses the first apparatus of claims 10 and 16, wherein composing the second message comprises altering content in accordance with a rule or policy (paragraph [0303]).

With respect to claim 15, Kim discloses the first apparatus of claim 14, wherein the instructions further cause the first apparatus to provide a web interface whereby a user may adjust the rule or policy (paragraph [0471]).

With respect to claim 16, Kim discloses an apparatus, comprising a processor, a memory, and communication circuitry (paragraph [0062], lines 1-5, M2M device), the apparatus being connected to a network via its communication circuitry (paragraph [0074]), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
a.    receiving, from a plurality of servers, server registration requests (paragraph [0084], lines 1-6, M2M device performs procedures including registration), where each server registration request comprises an indication of a service layer protocol (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL));
b.    maintaining a repository of server information, the repository of server information comprising information derived the server registration requests (paragraph [0084], lines 1-6, M2M device performs procedures including registration);
M2M server);
d.    maintaining a repository of device information, the repository of device information comprising information derived from the discovery requests (paragraph [0084], lines 1-6, M2M device performs procedures including registration);
e.    maintaining a repository of policies (paragraph [0088], manages the M2M application);
f.    communicating with a variety of servers via a first variety of protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL));
g.    communicating with a variety of devices via a second variety of protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)); and
h.    determining, based on the policies and a discovery request, a server that is compatible with a device (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn		Pat. Pub.	2016/0007137
Cheng		Pat. Pub.	2016/0286590
Granzow	Pat. Pub.	2017/0064488
Wang		Pat. Pub.	2018/0007172
Iwai		Patent no.	9,872,122
Gupta		Patent no.	9,979,606
Keum		Pat. Pub.	2018/0316755
Bhalla		Patent no.	10,136,244
Yu		Patent no.	10,148,739
Bhalla		Patent no.	10,193,851

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/11/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457